ORIGINAL                                                                                       05/19/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0111


                                            DA 21-0111


    JADA KU,
                                                                                 MAY 1 9 2021
                 Plaintiff and Appellant,
                                                                              Bowen Greenwood
                                                                            Clerk of Suprerne Court
                                                                                      nf Montana
          v.                                                             O R DEtk

    GREAT FALLS PUBLIC LIBRARY,

                 Defendant and Appellee.



          Self-represented Appellant Jada Ku(Ku)has filed a Motion for Extension of Time
   to file her opening brief, stating that she needs someone to represent her in her case. Ku
   provides that she does not know the legal process, that she has a language barrier, and that
   no one has helped her even though she has requested assistance. Through counsel, Great
   Falls Public Library (Library)filed a Notice of Clarification, indicating that the Library has
   no objection to Ku's request for a thirty-day extension of time to file her revised opening
   brief as directed in this Court's May 13, 2021 Order. The Library does object, however,
   to any motion for appointment ofcounsel or delay with this appeal. The Library points out
   that Ku has filed at least six cases in District Court and has previously prosecuted a case in
   this Court as a self-represented litigant, Jasoog Sanchez. See Sanchez v. Great Falls Public
   Schools, No. 03-338, 2003 MT 301N,2003 Mont. LEXIS 760.
          Under Montana law, no statutory authority exists to appoint counsel for a party in a
   civil matter, such as this. We recognize that Ku appears pro se in this appeal. "While we
   are predisposed to give pro se litigants considerable latitude in proceedings, that latitude
   cannot be so wide as to prejudice the other party[1" First Bank(N.A.)-Billings v. Heidema,
   219 Mont. 373, 376, 711 P.2d 1384, 1386(1986). We observe that Ku represented herself
   in the District Court's underlying case concerning discrimination. We further observe that
   this Court sent Ku a copy of the Civil Appellate Handbook with its May 6, 2021 Order
   pointing out the deficiencies in her initial brief. We conclude that Ku is not entitled to
   representation of counsel in this appeal.
      Upon review of Ku's Motion and the Library's Notice of Clarification, therefore,
      IT IS ORDERED that Ku's Motion for Extension of Time is GRANTED, and Ku
has until Monday,June 14,2021, within which to prepare, serve, and file her opening brief.
      IT IS FURTHER ORDERED that Ku's Motion for Appointment of Counsel is
DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Jada Ku personally.
                      ,.,41-.
      DATED this 1 `A `day of May,2021.
                                                For the Court,




                                                              Chief Justice




                                            2